This court held, that the indorsement in the handwriting of the defendant, was a mere statement of the fact of such payment by one who had no authority in such form to bind the estate on the residue ; and that had the administrator signed the indorsement in his representative capacity, it would have proved nothing but the making of such payment; and would not have amounted to a renewal of the note, or a promise to pay the residue thereof. That the claim being barred by statute, did not constitute a legal debt against the estate ; and the administrator could not revive it so as to bind the estate for the residue of the note.
Judgment affirmed.